   Case 1:21-cv-00691-MN Document 1 Filed 05/12/21 Page 1 of 23 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

JAZZ PHARMACEUTICALS, INC.,      )
                                 )
                Plaintiff,       )
                                 )
        v.                       )                 C.A. No. ____________________
                                 )
AVADEL PHARMACEUTICALS PLC,      )
AVADEL US HOLDINGS, INC., AVADEL )
SPECIALTY PHARMACEUTICALS, LLC, )
AVADEL LEGACY PHARMACEUTICALS, )
LLC, AVADEL MANAGEMENT           )
CORPORATION and AVADEL CNS       )
PHARMACUEITCALS LLC,             )
                                 )
                Defendants.      )

                     COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Jazz Pharmaceuticals, Inc. (“Jazz Pharmaceuticals” or “Plaintiff”), by its

undersigned attorneys, for its Complaint against Defendants Avadel Pharmaceuticals plc, Avadel

US Holdings, Inc., Avadel Specialty Pharmaceuticals, LLC, Avadel Legacy Pharmaceuticals,

LLC, Avadel Management Corporation, and Avadel CNS Pharmaceuticals LLC (collectively

“Avadel” or “Defendants”), alleges as follows:

                                     Nature of the Action

       1.     This is an action for patent infringement and for a declaratory judgement of patent

infringement under the patent laws of the United States, 35 U.S.C. §100, et seq. and 28 U.S.C.

§§ 2201 and 2202, arising from Avadel’s filing of a New Drug Application (“NDA”) with the

United States Food and Drug Administration (“FDA”) seeking approval to commercially market

a sodium oxybate drug product prior to the expiration of United States Patent Nos. 8,731,963

(the “’963 patent”), 10,758,488 (the “’488 patent”), 10,813,885 (the “’885 patent”), 10,959,956
   Case 1:21-cv-00691-MN Document 1 Filed 05/12/21 Page 2 of 23 PageID #: 2




(the “’956 patent”), and 10,966,931 (the “’931 patent”) owned by Jazz Pharmaceuticals

(collectively, “the patents-in-suit”).

                                            The Parties

        2.      Plaintiff Jazz Pharmaceuticals, Inc. is a corporation organized and existing under

the laws of the State of Delaware, having a principal place of business at 3170 Porter Drive,

Palo Alto, California 94304.

        3.      On information and belief, Defendant Avadel Pharmaceuticals plc is a corporation

organized and existing under the laws of Ireland, having a principal place of business at

10 Earlsfort Terrace, Dublin 2, Ireland, D02 T380.          On information and belief, Avadel

Pharmaceuticals plc is in the business of, inter alia, developing, manufacturing, marketing,

offering for sale, and selling pharmaceutical products throughout the United States, including

within this District, either on its own or through its affiliates, including Avadel US Holdings,

Inc., Avadel Specialty Pharmaceuticals, LLC, Avadel Legacy Pharmaceuticals, LLC, Avadel

Management Corporation, and Avadel CNS Pharmaceuticals LLC.

        4.      On information and belief, Defendant Avadel US Holdings, Inc. is a corporation

organized and existing under the laws of the State of Delaware, having a principal place of

business at 16640 Chesterfield Grove Road, Suite 200, Chesterfield, Missouri 63005.           On

information and belief, Avadel US Holdings, Inc. is in the business of, inter alia, developing,

manufacturing, marketing, importing, offering for sale, and selling pharmaceutical products

throughout the United States, including within this District, either on its own or through its

affiliates, including Avadel Specialty Pharmaceuticals, LLC, Avadel Legacy Pharmaceuticals,

LLC, Avadel Management Corporation, and Avadel CNS Pharmaceuticals LLC.

        5.      On information and belief, Avadel US Holdings, Inc. is a wholly-owned

subsidiary of Avadel Pharmaceuticals plc.


                                                2
   Case 1:21-cv-00691-MN Document 1 Filed 05/12/21 Page 3 of 23 PageID #: 3




       6.     On information and belief, Defendant Avadel Specialty Pharmaceuticals, LLC is a

limited liability company organized and existing under the laws of the State of Delaware, having

a principal place of business at 16640 Chesterfield Grove Road, Suite 200, Chesterfield,

Missouri 63005. On information and belief, Avadel Specialty Pharmaceuticals, LLC is in the

business of, inter alia, developing, manufacturing, marketing, importing, offering for sale, and

selling pharmaceutical products throughout the United States, including within this District,

either on its own or through its affiliates, including Avadel US Holdings, Inc., Avadel Legacy

Pharmaceuticals, LLC, Avadel Management Corporation, and Avadel CNS Pharmaceuticals

LLC.

       7.     On information and belief, Defendant Avadel Legacy Pharmaceuticals, LLC is a

limited liability company organized and existing under the laws of the State of Delaware, having

a principal place of business at 16640 Chesterfield Grove Road, Suite 200, Chesterfield,

Missouri 63005. On information and belief, Avadel Legacy Pharmaceuticals, LLC is in the

business of, inter alia, developing, manufacturing, marketing, importing, offering for sale, and

selling pharmaceutical products throughout the United States, including within this District,

either on its own or through its affiliates, including Avadel US Holdings, Inc., Avadel Specialty

Pharmaceuticals, LLC, Avadel Management Corporation, and Avadel CNS Pharmaceuticals

LLC.

       8.     On information and belief, Defendant Avadel Management Corporation is a

corporation organized and existing under the laws of the State of Delaware, having a principal

place of business at 16640 Chesterfield Grove Road, Suite 200, Chesterfield, Missouri 63005.

On information and belief, Avadel Management Corporation is in the business of, inter alia,

developing, manufacturing, marketing, importing, offering for sale, and selling pharmaceutical




                                               3
   Case 1:21-cv-00691-MN Document 1 Filed 05/12/21 Page 4 of 23 PageID #: 4




products throughout the United States, including within this District, either on its own or through

its affiliates, including Avadel US Holdings, Inc., Avadel Specialty Pharmaceuticals, LLC,

Avadel Legacy Pharmaceuticals, LLC, and Avadel CNS Pharmaceuticals LLC.

       9.        On information and belief, Defendant Avadel CNS Pharmaceuticals LLC is a

limited liability company organized and existing under the laws of the State of Delaware, having

a principal place of business at 16640 Chesterfield Grove Road, Suite 200, Chesterfield,

Missouri 63005.      On information and belief, Avadel CNS Pharmaceuticals LLC is in the

business of, inter alia, developing, manufacturing, marketing, importing, offering for sale, and

selling pharmaceutical products throughout the United States, including within this District,

either on its own or through its affiliates, including Avadel US Holdings, Inc., Avadel Specialty

Pharmaceuticals, LLC, Avadel Legacy Pharmaceuticals, LLC, and Avadel Management

Corporation.

       10.       On information and belief, Avadel Specialty Pharmaceuticals, LLC, Avadel

Legacy Pharmaceuticals, LLC, Avadel Management Corporation, and Avadel CNS

Pharmaceuticals LLC are wholly-owned subsidiaries of Avadel US Holdings, Inc.

       11.       On information and belief, following any FDA approval of their NDA for a

sodium oxybate product, Defendants Avadel Pharmaceuticals plc, Avadel US Holdings, Inc.,

Avadel Specialty Pharmaceuticals, LLC, Avadel Legacy Pharmaceuticals, LLC, Avadel

Management Corporation, and Avadel CNS Pharmaceuticals LLC will work in concert with one

another to make, use, offer to sell, and/or sell the product that is the subject of their NDA for a

sodium oxybate product throughout the United States, and/or import such a product into the

United States.




                                                4
   Case 1:21-cv-00691-MN Document 1 Filed 05/12/21 Page 5 of 23 PageID #: 5




                                    Jurisdiction and Venue

       12.    This Court has jurisdiction over the subject matter of this action pursuant to

28 U.S.C. §§ 1331, 1338(a), 2201, and 2202.

       13.    On information and belief, Avadel Pharmaceuticals plc is subject to personal

jurisdiction in Delaware because Avadel Pharmaceuticals plc has purposely availed itself of the

benefits and protections of Delaware’s laws such that it should reasonably anticipate being haled

into court in Delaware. On information and belief, Avadel Pharmaceuticals plc manufactures,

markets, offers for sale, and/or sells drug products throughout the United States and within the

State of Delaware and, therefore, transacts business within the State of Delaware related to

Plaintiff’s claims, and/or has engaged in systematic and continuous business contacts within the

State of Delaware.

       14.    On information and belief, Avadel US Holdings, Inc. is subject to personal

jurisdiction in Delaware because Avadel US Holdings, Inc. has purposely availed itself of the

benefits and protections of Delaware’s laws such that it should reasonably anticipate being haled

into court in Delaware. Avadel US Holdings, Inc. is a corporation organized and existing under

the laws of the State of Delaware. On information and belief, Avadel US Holdings, Inc.

manufactures, markets, imports, offers for sale, and/or sells drug products throughout the United

States and within the State of Delaware and, therefore, transacts business within the State of

Delaware related to Plaintiff’s claims, and/or has engaged in systematic and continuous business

contacts within the State of Delaware. On information and belief, Avadel US Holdings, Inc. is

registered to do business in Delaware (business identification number 5123065) and has

appointed Corporate Creations Network Inc., located at 3411 Silverside Road Tatnall, Building,

Suite 104, Wilmington, Delaware 19810, as its registered agent for the receipt of service of

process.


                                               5
   Case 1:21-cv-00691-MN Document 1 Filed 05/12/21 Page 6 of 23 PageID #: 6




       15.     On information and belief, Avadel Specialty Pharmaceuticals, LLC is subject to

personal jurisdiction in Delaware because Avadel Specialty Pharmaceuticals, LLC has purposely

availed itself of the benefits and protections of Delaware’s laws such that it should reasonably

anticipate being haled into court in Delaware. Avadel Specialty Pharmaceuticals, LLC is a

limited liability company organized and existing under the laws of the State of Delaware. On

information and belief, Avadel Specialty Pharmaceuticals, LLC manufactures, markets, imports,

offers for sale, and/or sells drug products throughout the United States and within the State of

Delaware and, therefore, transacts business within the State of Delaware related to Plaintiff’s

claims, and/or has engaged in systematic and continuous business contacts within the State of

Delaware. On information and belief, Avadel Specialty Pharmaceuticals, LLC is registered to do

business in Delaware (business identification number 6507288) and has appointed Corporate

Creations Network Inc., located at 3411 Silverside Road Tatnall, Building, Suite 104,

Wilmington, Delaware 19810, as its registered agent for the receipt of service of process.

       16.     On information and belief, Avadel Legacy Pharmaceuticals, LLC is subject to

personal jurisdiction in Delaware because Avadel Legacy Pharmaceuticals, LLC has purposely

availed itself of the benefits and protections of Delaware’s laws such that it should reasonably

anticipate being haled into court in Delaware. Avadel Legacy Pharmaceuticals, LLC is a limited

liability company organized and existing under the laws of the State of Delaware.            On

information and belief, Avadel Legacy Pharmaceuticals, LLC manufactures, markets, imports,

offers for sale, and/or sells drug products throughout the United States and within the State of

Delaware and, therefore, transacts business within the State of Delaware related to Plaintiff’s

claims, and/or has engaged in systematic and continuous business contacts within the State of

Delaware. On information and belief, Avadel Legacy Pharmaceuticals, LLC is registered to do




                                                6
   Case 1:21-cv-00691-MN Document 1 Filed 05/12/21 Page 7 of 23 PageID #: 7




business in Delaware (business identification number 4886228) and has appointed Corporate

Creations Network Inc., located at 3411 Silverside Road Tatnall, Building, Suite 104,

Wilmington, Delaware 19810, as its registered agent for the receipt of service of process.

       17.     On information and belief, Avadel Management Corporation is subject to

personal jurisdiction in Delaware because Avadel Management Corporation has purposely

availed itself of the benefits and protections of Delaware’s laws such that it should reasonably

anticipate being haled into court in Delaware. Avadel Management Corporation is a corporation

organized and existing under the laws of the State of Delaware. On information and belief,

Avadel Management Corporation manufactures, markets, imports, offers for sale, and/or sells

drug products throughout the United States and within the State of Delaware and, therefore,

transacts business within the State of Delaware related to Plaintiff’s claims, and/or has engaged

in systematic and continuous business contacts within the State of Delaware. On information

and belief, Avadel Management Corporation is registered to do business in Delaware (business

identification number 6201113) and has appointed Corporate Creations Network Inc., located at

3411 Silverside Road Tatnall, Building, Suite 104, Wilmington, Delaware 19810, as its

registered agent for the receipt of service of process.

       18.     On information and belief, Avadel CNS Pharmaceuticals LLC is subject to

personal jurisdiction in Delaware because Avadel CNS Pharmaceuticals LLC has purposely

availed itself of the benefits and protections of Delaware’s laws such that it should reasonably

anticipate being haled into court in Delaware. Avadel CNS Pharmaceuticals LLC is a limited

liability company organized and existing under the laws of the State of Delaware.            On

information and belief, Avadel CNS Pharmaceuticals LLC manufactures, markets, imports,

offers for sale, and/or sells drug products throughout the United States and within the State of




                                                  7
   Case 1:21-cv-00691-MN Document 1 Filed 05/12/21 Page 8 of 23 PageID #: 8




Delaware and, therefore, transacts business within the State of Delaware related to Plaintiff’s

claims, and/or has engaged in systematic and continuous business contacts within the State of

Delaware. On information and belief, Avadel CNS Pharmaceuticals LLC is registered to do

business in Delaware (business identification number 7734658) and has appointed Corporate

Creations Network Inc., located at 3411 Silverside Road Tatnall, Building, Suite 104,

Wilmington, Delaware 19810, as its registered agent for the receipt of service of process.

        19.     On information and belief, Avadel Pharmaceuticals plc, Avadel US Holdings,

Inc., Avadel Specialty Pharmaceuticals, LLC, Avadel Legacy Pharmaceuticals, LLC, Avadel

Management Corporation, and Avadel CNS Pharmaceuticals LLC are agents and/or alter egos of

one another and work in concert with respect to the regulatory approval, manufacturing,

marketing, sale, and distribution of pharmaceutical products throughout the United States,

including in this Judicial District.

        20.     On information and belief, by virtue of, inter alia, Defendants’ continuous and

systematic contacts with Delaware, including, but not limited to, the above-described contacts,

and the actions on behalf of Defendants in connection with their NDA seeking FDA approval to

commercially market a sodium oxybate drug product, this Court has personal jurisdiction over

Defendants.     These activities satisfy due process and confer personal jurisdiction over

Defendants consistent with Delaware law.

        21.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1400(b).

                                       The Patents-In-Suit

        22.     On May 20, 2014, the USPTO duly and lawfully issued the ’963 patent entitled,

“Sensitive Drug Distribution System and Method.” A copy of the ’963 patent is attached hereto

as Exhibit A.




                                                8
   Case 1:21-cv-00691-MN Document 1 Filed 05/12/21 Page 9 of 23 PageID #: 9




       23.    On September 1, 2020, the USPTO duly and lawfully issued the ’488 patent

entitled, “Controlled Release Dosage Forms for High Dose, Water Soluble and Hygroscopic

Drug Substances.” A copy of the ’488 patent is attached hereto as Exhibit B.

       24.    On October 27, 2020, the USPTO duly and lawfully issued the ’885 patent

entitled, “Controlled Release Dosage Forms for High Dose, Water Soluble and Hygroscopic

Drug Substances.” A copy of the ’885 patent is attached hereto as Exhibit C.

       25.    On March 30, 2021, the USPTO duly and lawfully issued the ’956 patent entitled,

“Controlled Release Dosage Forms for High Dose, Water Soluble and Hygroscopic Drug

Substances.” A copy of the ’956 patent is attached hereto as Exhibit D.

       26.    On April 6, 2021, the USPTO duly and lawfully issued the ’931 patent entitled,

“Controlled Release Dosage Forms for High Dose, Water Soluble and Hygroscopic Drug

Substances.” A copy of the ’931 patent is attached hereto as Exhibit E.

       27.    The claims of the patents-in-suit cover, inter alia, methods of use and

administration of sodium oxybate or pharmaceutical compositions containing sodium oxybate.

Jazz Pharmaceuticals owns the patents-in-suit.

                                         Background

       28.    Jazz Pharmaceuticals holds an approved New Drug Application (“NDA”) under

Section 505(a) of the Federal Food, Drug, and Cosmetic Act (“FFDCA”), 21 U.S.C. § 355(a), for

sodium oxybate oral solution (NDA No. 21-196), which it sells under the trade name XYREM®.

Pursuant to 21 U.S.C. § 355(b)(1) and attendant FDA regulations, the ’963 patent is listed in the

FDA publication, “Approved Drug Products with Therapeutic Equivalence Evaluations” (the

“Orange Book”), with respect to XYREM®.

       29.    Pursuant to its FDA-approved labeling, XYREM® is available only through a

restricted distribution program called the XYWAV™ and XYREM® Risk Evaluation and


                                                 9
    Case 1:21-cv-00691-MN Document 1 Filed 05/12/21 Page 10 of 23 PageID #: 10




Mitigation Strategy (“REMS”) because of the risks of central nervous system depression and

abuse, misuse, and diversion.1

        30.    The XYWAV™ and XYREM® REMS is covered by the ’963 patent.

                                 Acts Giving Rise to This Suit

        31.    Pursuant to Section 505(b)(2) of the FFDCA, Avadel filed an NDA (“Avadel’s

NDA”) seeking approval to engage in the commercial manufacture, use, sale, offer for sale, or

importation of a sodium oxybate product (“Avadel’s Proposed Product”), before the patents-in-

suit expire.

        32.    On December 16, 2020, Avadel announced the submission of its NDA to the

FDA. On information and belief, on February 26, 2021, the FDA notified Avadel of formal

acceptance of Avadel’s NDA with an assigned Prescription Drug User Fee Act (“PDUFA”)

target action date of October 15, 2021.2

        33.    Avadel has identified its Proposed Product using the code name FT218.3

        34.    Avadel has acknowledged that a REMS will be required for Avadel’s Proposed

Product.4

        35.    Under applicable laws and regulations, the FDA will not approve Avadel’s

Proposed Product without a REMS.




1
    XYWAV™ (calcium, magnesium, potassium, and sodium oxybates) oral solution is a product
that contains 92% less sodium than XYREM®.
2
     See    Avadel’s     2020     Annual      Report     at   p.    7   (available           at
https://www.sec.gov/ix?doc=/Archives/edgar/data/1012477/000101247721000004/avdl-
20201231.htm)
3
     See id.
4
    See id. at p. 29; see also Avadel’s May 10, 2021 Q1 2021 Earnings Call Transcript, attached
hereto as Exhibit F.



                                              10
    Case 1:21-cv-00691-MN Document 1 Filed 05/12/21 Page 11 of 23 PageID #: 11




        36.    Under applicable laws and regulations, the FDA will not approve professional

labeling (also called a package insert) for Avadel’s Proposed Product without reference to a

REMS in that professional labeling.

        37.    The FDA-approved REMS for sodium oxybate are covered by the ’963 patent.

        38.    On information and belief, to be approvable by the FDA, the REMS for Avadel’s

Proposed Product must include protections required in the currently-approved REMS for sodium

oxybate products that are covered by the ’963 patent.

        39.    On information and belief, the REMS for Avadel’s Proposed Product is covered

by the ’963 patent.

        40.    Avadel has published data comparing the pharmacokinetic properties of Avadel’s

Proposed Product with twice-nightly sodium oxybate (i.e., XYREM®).5

        41.    Avadel owns U.S. Patent No. 10,272,062 (“Avadel’s ’062 patent”) entitled

“Modified      Release      Gamma-Hydroxybutyrate          Formulations      Having      Improved

Pharmacokinetics,” attached hereto as Exhibit H.

        42.    On     information   and   belief,    Avadel’s   published   data   concerning   the

pharmacokinetic properties of Avadel’s Proposed Product correspond to the Examples of

Avadel’s ’062 patent.

        43.    At least Example 1 and Example 1bis of Avadel’s ’062 patent are covered by Jazz

Pharmaceuticals’ ’488, ’885, ’956, and ’931 patents.

        44.    On information and belief, Avadel has made, and continues to make, substantial

preparation in the United States to manufacture, offer to sell, sell, and/or import Avadel’s


5
   Seiden, et al., Pharmacokinetics of FT218, a Once-Nightly Sodium Oxybate Formulation in
Healthy     Adults,    Clin.   Ther.    2021     Feb     22;   S0149-2918(21)00044-8; doi:
10.1016/j.clinthera.2021.01.017, attached hereto as Exhibit G.



                                                11
    Case 1:21-cv-00691-MN Document 1 Filed 05/12/21 Page 12 of 23 PageID #: 12




Proposed Product prior to expiration of the patents-in-suit.6 Avadel recently confirmed that is

has “accelerated” its launch planning for its Proposed Product.7

        45.     On information and belief, Avadel continues to seek approval of its NDA from

the FDA and, if approved, intends to commercially have Avadel’s Proposed Product

manufactured for marketing and sale in the United States.

                           Count I: Infringement of the ’963 Patent

        46.     Plaintiff repeats and realleges the allegations of the preceding paragraphs as if

fully set forth herein.

        47.     Avadel, by the submission of its NDA to the FDA, has indicated that it seeks

approval to engage in the commercial manufacture, use, offer for sale, sale, and/or importation

into the United States of Avadel’s Proposed Product, prior to the expiration of the ’963 patent.

        48.     Avadel’s NDA has been pending before the FDA since at least December 16,

2020, the date that Avadel announced the submission of its NDA to the FDA.

        49.     Avadel’s submission of its NDA to engage in the commercial manufacture, use,

offer for sale, sale, and/or importation into the United States of Avadel’s Proposed Product, prior

to the expiration of the ’963 patent, constitutes infringement of one or more of the claims of that

patent under 35 U.S.C. § 271(e)(2)(A), including at least claim 1.

        50.     There is a justiciable controversy between the parties hereto as to the infringement

of the ’963 patent.


6
   See Avadel’s 2020 Annual Report at pp. 18, 29, 48 (available at
https://www.sec.gov/ix?doc=/Archives/edgar/data/1012477/000101247721000004/avdl-
20201231.htm); see also Avadel’s March 9, 2021 Q4 2020 Earnings Call Transcript, attached
hereto as Exhibit I.
7
     See Avadel’s May 10, 2021 Q1 2021 Earnings Call Transcript, attached hereto as Exhibit F.




                                                 12
  Case 1:21-cv-00691-MN Document 1 Filed 05/12/21 Page 13 of 23 PageID #: 13




       51.       Avadel has made, and will continue to make, substantial preparation in the United

States to manufacture, offer to sell, sell and/or import Avadel’s Proposed Product prior to the

expiration of the ’963 patent.

       52.       Unless enjoined by this Court, upon FDA approval of Avadel’s NDA, Avadel will

infringe one or more claims of the ’963 patent under 35 U.S.C. § 271(a), including at least claim

1, by making, using, offering to sell, selling, and/or importing Avadel’s Proposed Product in the

United States.

       53.       Unless enjoined by this Court, upon FDA approval of Avadel’s NDA, Avadel will

induce infringement of one or more claims of the ’963 patent under 35 U.S.C. § 271(b),

including at least claim 1, by making, using, offering to sell, selling, and/or importing Avadel’s

Proposed Product in the United States. On information and belief, upon FDA approval of

Avadel’s NDA, Avadel will encourage acts of direct infringement with knowledge of the ’963

patent and knowledge that its acts are encouraging infringement, with specific intent to induce

infringement of the ’963 patent.

       54.       Unless enjoined by this Court, upon FDA approval of Avadel’s NDA, Avadel will

contributorily infringe one or more claims of the ’963 patent under 35 U.S.C. § 271(c), including

at least claim 1, by making, using, offering to sell, selling, and/or importing Avadel’s Proposed

Product in the United States. On information and belief, Avadel has had and continues to have

knowledge that Avadel’s Proposed Product is especially adapted for a use that infringes one or

more claims of the ’963 patent and that there is no substantial non-infringing use for Avadel’s

Proposed Product.

       55.       Plaintiff will be substantially and irreparably damaged and harmed if Avadel’s

infringement of the ’963 patent is not enjoined.




                                                   13
  Case 1:21-cv-00691-MN Document 1 Filed 05/12/21 Page 14 of 23 PageID #: 14




        56.     Plaintiff is entitled to a declaratory judgment that future commercial manufacture,

use, offer for sale, sale, and/or importation of Avadel’s Proposed Product prior to expiration of

the ’963 patent by Avadel will constitute direct infringement, induced infringement, and/or

contributory infringement of the ’963 patent.

        57.     Plaintiff does not have an adequate remedy at law.

        58.     This case is an exceptional one, and Plaintiff is entitled to an award of its

reasonable attorneys’ fees under 35 U.S.C. § 285.

                           Count II: Infringement of the ’488 Patent

        59.     Plaintiff repeats and realleges the allegations of the preceding paragraphs as if

fully set forth herein.

        60.     Avadel, by the submission of its NDA to the FDA, has indicated that it seeks

approval to engage in the commercial manufacture, use, offer for sale, sale, and/or importation

into the United States of Avadel’s Proposed Product, prior to the expiration of the ’488 patent.

        61.     Avadel’s NDA has been pending before the FDA since at least December 16,

2020, the date that Avadel announced the submission of its NDA to the FDA.

        62.     Avadel’s submission of its NDA to engage in the commercial manufacture, use,

offer for sale, sale, and/or importation into the United States of Avadel’s Proposed Product, prior

to the expiration of the ’488 patent, constitutes infringement of one or more of the claims of that

patent under 35 U.S.C. § 271(e)(2)(A), including at least claim 1.

        63.     There is a justiciable controversy between the parties hereto as to the infringement

of the ’488 patent.

        64.     Avadel has made, and will continue to make, substantial preparation in the United

States to manufacture, offer to sell, sell and/or import Avadel’s Proposed Product prior to the

expiration of the ’488 patent.


                                                 14
 Case 1:21-cv-00691-MN Document 1 Filed 05/12/21 Page 15 of 23 PageID #: 15




       65.       Unless enjoined by this Court, upon FDA approval of Avadel’s NDA, Avadel will

infringe one or more claims of the ’488 patent under 35 U.S.C. § 271(a), including at least claim

1, by making, using, offering to sell, selling, and/or importing Avadel’s Proposed Product in the

United States.

       66.       Unless enjoined by this Court, upon FDA approval of Avadel’s NDA, Avadel will

induce infringement of one or more claims of the ’488 patent under 35 U.S.C. § 271(b),

including at least claim 1, by making, using, offering to sell, selling, and/or importing Avadel’s

Proposed Product in the United States. On information and belief, upon FDA approval of

Avadel’s NDA, Avadel will encourage acts of direct infringement with knowledge of the ’488

patent and knowledge that its acts are encouraging infringement, with specific intent to induce

infringement of the ’488 patent.

       67.       Unless enjoined by this Court, upon FDA approval of Avadel’s NDA, Avadel will

contributorily infringe one or more claims of the ’488 patent under 35 U.S.C. § 271(c), including

at least claim 1, by making, using, offering to sell, selling, and/or importing Avadel’s Proposed

Product in the United States. On information and belief, Avadel has had and continues to have

knowledge that Avadel’s Proposed Product is especially adapted for a use that infringes one or

more claims of the ’488 patent and that there is no substantial non-infringing use for Avadel’s

Proposed Product.

       68.       Plaintiff will be substantially and irreparably damaged and harmed if Avadel’s

infringement of the ’488 patent is not enjoined.

       69.       Plaintiff is entitled to a declaratory judgment that future commercial manufacture,

use, offer for sale, sale, and/or importation of Avadel’s Proposed Product prior to expiration of




                                                   15
  Case 1:21-cv-00691-MN Document 1 Filed 05/12/21 Page 16 of 23 PageID #: 16




the ’488 patent by Avadel will constitute direct infringement, induced infringement, and/or

contributory infringement of the ’488 patent.

        70.     Plaintiff does not have an adequate remedy at law.

        71.     This case is an exceptional one, and Plaintiff is entitled to an award of its

reasonable attorneys’ fees under 35 U.S.C. § 285.

                          Count III: Infringement of the ’885 Patent

        72.     Plaintiff repeats and realleges the allegations of the preceding paragraphs as if

fully set forth herein.

        73.     Avadel, by the submission of its NDA to the FDA, has indicated that it seeks

approval to engage in the commercial manufacture, use, offer for sale, sale, and/or importation

into the United States of Avadel’s Proposed Product, prior to the expiration of the ’885 patent.

        74.     Avadel’s NDA has been pending before the FDA since at least December 16,

2020, the date that Avadel announced the submission of its NDA to the FDA.

        75.     Avadel’s submission of its NDA to engage in the commercial manufacture, use,

offer for sale, sale, and/or importation into the United States of Avadel’s Proposed Product, prior

to the expiration of the ’885 patent, constitutes infringement of one or more of the claims of that

patent under 35 U.S.C. § 271(e)(2)(A), including at least claim 1.

        76.     There is a justiciable controversy between the parties hereto as to the infringement

of the ’885 patent.

        77.     Avadel has made, and will continue to make, substantial preparation in the United

States to manufacture, offer to sell, sell and/or import Avadel’s Proposed Product prior to the

expiration of the ’885 patent.

        78.     Unless enjoined by this Court, upon FDA approval of Avadel’s NDA, Avadel will

infringe one or more claims of the ’885 patent under 35 U.S.C. § 271(a), including at least claim


                                                 16
 Case 1:21-cv-00691-MN Document 1 Filed 05/12/21 Page 17 of 23 PageID #: 17




1, by making, using, offering to sell, selling, and/or importing Avadel’s Proposed Product in the

United States.

       79.       Unless enjoined by this Court, upon FDA approval of Avadel’s NDA, Avadel will

induce infringement of one or more claims of the ’885 patent under 35 U.S.C. § 271(b),

including at least claim 1, by making, using, offering to sell, selling, and/or importing Avadel’s

Proposed Product in the United States. On information and belief, upon FDA approval of

Avadel’s NDA, Avadel will encourage acts of direct infringement with knowledge of the ’885

patent and knowledge that its acts are encouraging infringement, with specific intent to induce

infringement of the ’885 patent.

       80.       Unless enjoined by this Court, upon FDA approval of Avadel’s NDA, Avadel will

contributorily infringe one or more claims of the ’885 patent under 35 U.S.C. § 271(c), including

at least claim 1, by making, using, offering to sell, selling, and/or importing Avadel’s Proposed

Product in the United States. On information and belief, Avadel has had and continues to have

knowledge that Avadel’s Proposed Product is especially adapted for a use that infringes one or

more claims of the ’885 patent and that there is no substantial non-infringing use for Avadel’s

Proposed Product.

       81.       Plaintiff will be substantially and irreparably damaged and harmed if Avadel’s

infringement of the ’885 patent is not enjoined.

       82.       Plaintiff is entitled to a declaratory judgment that future commercial manufacture,

use, offer for sale, sale, and/or importation of Avadel’s Proposed Product prior to expiration of

the ’885 patent by Avadel will constitute direct infringement, induced infringement, and/or

contributory infringement of the ’885 patent.

       83.       Plaintiff does not have an adequate remedy at law.




                                                   17
  Case 1:21-cv-00691-MN Document 1 Filed 05/12/21 Page 18 of 23 PageID #: 18




        84.      This case is an exceptional one, and Plaintiff is entitled to an award of its

reasonable attorneys’ fees under 35 U.S.C. § 285.

                            Count IV: Infringement of the ’956 Patent

        85.      Plaintiff repeats and realleges the allegations of the preceding paragraphs as if

fully set forth herein.

        86.      Avadel, by the submission of its NDA to the FDA, has indicated that it seeks

approval to engage in the commercial manufacture, use, offer for sale, sale, and/or importation

into the United States of Avadel’s Proposed Product, prior to the expiration of the ’956 patent.

        87.      Avadel’s NDA has been pending before the FDA since at least December 16,

2020, the date that Avadel announced the submission of its NDA to the FDA.

        88.      Avadel’s submission of its NDA to engage in the commercial manufacture, use,

offer for sale, sale, and/or importation into the United States of Avadel’s Proposed Product, prior

to the expiration of the ’956 patent, constitutes infringement of one or more of the claims of that

patent under 35 U.S.C. § 271(e)(2)(A), including at least claim 1.

        89.      There is a justiciable controversy between the parties hereto as to the infringement

of the ’956 patent.

        90.      Avadel has made, and will continue to make, substantial preparation in the United

States to manufacture, offer to sell, sell and/or import Avadel’s Proposed Product prior to the

expiration of the ’956 patent.

        91.      Unless enjoined by this Court, upon FDA approval of Avadel’s NDA, Avadel will

infringe one or more claims of the ’956 patent under 35 U.S.C. § 271(a), including at least claim

1, by making, using, offering to sell, selling, and/or importing Avadel’s Proposed Product in the

United States.




                                                  18
 Case 1:21-cv-00691-MN Document 1 Filed 05/12/21 Page 19 of 23 PageID #: 19




       92.     Unless enjoined by this Court, upon FDA approval of Avadel’s NDA, Avadel will

induce infringement of one or more claims of the ’956 patent under 35 U.S.C. § 271(b),

including at least claim 1, by making, using, offering to sell, selling, and/or importing Avadel’s

Proposed Product in the United States. On information and belief, upon FDA approval of

Avadel’s NDA, Avadel will encourage acts of direct infringement with knowledge of the ’956

patent and knowledge that its acts are encouraging infringement, with specific intent to induce

infringement of the ’956 patent.

       93.     Unless enjoined by this Court, upon FDA approval of Avadel’s NDA, Avadel will

contributorily infringe one or more claims of the ’956 patent under 35 U.S.C. § 271(c), including

at least claim 1, by making, using, offering to sell, selling, and/or importing Avadel’s Proposed

Product in the United States. On information and belief, Avadel has had and continues to have

knowledge that Avadel’s Proposed Product is especially adapted for a use that infringes one or

more claims of the ’956 patent and that there is no substantial non-infringing use for Avadel’s

Proposed Product.

       94.     Plaintiff will be substantially and irreparably damaged and harmed if Avadel’s

infringement of the ’956 patent is not enjoined.

       95.     Plaintiff is entitled to a declaratory judgment that future commercial manufacture,

use, offer for sale, sale, and/or importation of Avadel’s Proposed Product prior to expiration of

the ’956 patent by Avadel will constitute direct infringement, induced infringement, and/or

contributory infringement of the ’956 patent.

       96.     Plaintiff does not have an adequate remedy at law.

       97.     This case is an exceptional one, and Plaintiff is entitled to an award of its

reasonable attorneys’ fees under 35 U.S.C. § 285.




                                                   19
  Case 1:21-cv-00691-MN Document 1 Filed 05/12/21 Page 20 of 23 PageID #: 20




                            Count V: Infringement of the ’931 Patent

        98.      Plaintiff repeats and realleges the allegations of the preceding paragraphs as if

fully set forth herein.

        99.      Avadel, by the submission of its NDA to the FDA, has indicated that it seeks

approval to engage in the commercial manufacture, use, offer for sale, sale, and/or importation

into the United States of Avadel’s Proposed Product, prior to the expiration of the ’931 patent.

        100.     Avadel’s NDA has been pending before the FDA since at least December 16,

2020, the date that Avadel announced the submission of its NDA to the FDA.

        101.     Avadel’s submission of its NDA to engage in the commercial manufacture, use,

offer for sale, sale, and/or importation into the United States of Avadel’s Proposed Product, prior

to the expiration of the ’931 patent, constitutes infringement of one or more of the claims of that

patent under 35 U.S.C. § 271(e)(2)(A), including at least claim 1.

        102.     There is a justiciable controversy between the parties hereto as to the infringement

of the ’931 patent.

        103.     Avadel has made, and will continue to make, substantial preparation in the United

States to manufacture, offer to sell, sell and/or import Avadel’s Proposed Product prior to the

expiration of the ’931 patent.

        104.     Unless enjoined by this Court, upon FDA approval of Avadel’s NDA, Avadel will

infringe one or more claims of the ’931 patent under 35 U.S.C. § 271(a), including at least claim

1, by making, using, offering to sell, selling, and/or importing Avadel’s Proposed Product in the

United States.

        105.     Unless enjoined by this Court, upon FDA approval of Avadel’s NDA, Avadel will

induce infringement of one or more claims of the ’931 patent under 35 U.S.C. § 271(b),

including at least claim 1, by making, using, offering to sell, selling, and/or importing Avadel’s


                                                  20
 Case 1:21-cv-00691-MN Document 1 Filed 05/12/21 Page 21 of 23 PageID #: 21




Proposed Product in the United States. On information and belief, upon FDA approval of

Avadel’s NDA, Avadel will encourage acts of direct infringement with knowledge of the ’931

patent and knowledge that its acts are encouraging infringement, with specific intent to induce

infringement of the ’931 patent.

       106.    Unless enjoined by this Court, upon FDA approval of Avadel’s NDA, Avadel will

contributorily infringe one or more claims of the ’931 patent under 35 U.S.C. § 271(c), including

at least claim 1, by making, using, offering to sell, selling, and/or importing Avadel’s Proposed

Product in the United States. On information and belief, Avadel has had and continues to have

knowledge that Avadel’s Proposed Product is especially adapted for a use that infringes one or

more claims of the ’931 patent and that there is no substantial non-infringing use for Avadel’s

Proposed Product.

       107.    Plaintiff will be substantially and irreparably damaged and harmed if Avadel’s

infringement of the ’931 patent is not enjoined.

       108.    Plaintiff is entitled to a declaratory judgment that future commercial manufacture,

use, offer for sale, sale, and/or importation of Avadel’s Proposed Product prior to expiration of

the ’931 patent by Avadel will constitute direct infringement, induced infringement, and/or

contributory infringement of the ’931 patent.

       109.    Plaintiff does not have an adequate remedy at law.

       110.    This case is an exceptional one, and Plaintiff is entitled to an award of its

reasonable attorneys’ fees under 35 U.S.C. § 285.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests the following relief:

       (A)     A Judgment be entered that Avadel has infringed the patents-in-suit by submitting

its NDA for its sodium oxybate drug product;


                                                   21
  Case 1:21-cv-00691-MN Document 1 Filed 05/12/21 Page 22 of 23 PageID #: 22




        (B)    A Judgment be entered that Avadel has infringed, and that Avadel’s making,

using, selling, offering to sell, and/or importing Avadel’s Proposed Product will infringe one or

more claims of the patents-in-suit;

        (C)     An Order that the effective date of FDA approval of Avadel’s NDA for its sodium

oxybate drug product be a date which is not earlier than the later of the expiration of the patents-

in-suit, or any later expiration of exclusivity to which Plaintiff is or becomes entitled;

        (D)     Preliminary and permanent injunctions enjoining Avadel and its officers, agents,

attorneys and employees, and those acting in privity and/or concert with them, from making,

using, selling, offering to sell, and/or importing Avadel’s Proposed Product until after the

expiration of the patents-in-suit, or any later expiration of exclusivity to which Plaintiff is or

becomes entitled;

        (E)     A permanent injunction be issued, pursuant to 35 U.S.C. § 271(e)(4)(B),

restraining and enjoining Avadel, its officers, agents, attorneys and employees, and those acting

in privity and/or concert with them, from practicing any methods as claimed in the patents-in-

suit, or from actively inducing or contributing to the infringement of any claim of the patents-in-

suit, until after the expiration of the patents-in-suit, or any later expiration of exclusivity to which

Plaintiff is or becomes entitled;

        (F)     A Declaration that the commercial manufacture, use, sale, or offer for sale, and/or

importation into the United States of Avadel’s Proposed Product will directly infringe, induce,

and/or contribute to infringement of the patents-in-suit;

        (G)     To the extent that Avadel has committed any acts with respect to the compositions

or methods claimed in the patents-in-suit, other than those acts expressly exempted by 35 U.S.C.

§ 271(e)(1), that Plaintiff be awarded damages for such acts;




                                                  22
  Case 1:21-cv-00691-MN Document 1 Filed 05/12/21 Page 23 of 23 PageID #: 23




       (H)     If Avadel engages in the commercial manufacture, use, sale, or offer for sale, or

importation into the United States of Avadel’s Proposed Product prior to the expiration of the

patents-in-suit, a Judgment awarding damages to Plaintiff resulting from such infringement,

together with interest;

       (I)     Attorneys’ fees in this action as an exceptional case pursuant to 35 U.S.C. § 285;

       (J)     Costs and expenses in this action; and

       (K)     Such further and other relief as this Court may deem just and proper.

                                                MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                                /s/ Jack B. Blumenfeld
OF COUNSEL:                                     Jack B. Blumenfeld (#1014)
                                                Jeremy A. Tigan (#5239)
F. Dominic Cerrito                              1201 North Market Street
Eric C. Stops                                   P.O. Box 1347
Evangeline Shih                                 Wilmington, DE 19899
Andrew S. Chalson                               (302) 658-9200
Gabriel P. Brier                                jblumenfeld@morrisnichols.com
Frank C. Calvosa                                jtigan@morrisnichols.com
QUINN EMANUEL URQUHART
   & SULLIVAN, LLP                              Attorneys for Plaintiff Jazz Pharmaceuticals,
51 Madison Avenue, 22nd Floor                   Inc.
New York, NY 10010
(212) 849-7000

May 12, 2021




                                               23
